DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
 Response to Amendment
In response to the amendment received on December 8, 2021:
The request to enter the after final amendment received on November 9, 2021 is acknowledged;
Claims 1-25 and 28-32 are pending.  Claims 26-27 and 33 have been canceled as per Applicant’s request;
The 103 rejections to Tedmon are withdrawn in light of the amendment;
The 103 rejections to Roumi stand, as modified in light of the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Roumi et al. (U.S. Patent Application No. 2012/0077095) in view of KR ‘315 (KR 10-0863315A) and Shintani et al. (JP 03237014A).
As to claim 25, Roumi discloses of a cathode in Example 14 comprising a plurality of rods (wires) which are spaced apart from each other (Figs. 3a, 3b, 4a,4b, 5a, 5b, etc.) and a layer of doped LaMnO3 (metal oxide) formed on the rods (para. [0239], as applied to claim 25). The metal oxide above includes lanthanum (a rare-earth metal) and manganese (a transition metal).
Roumi does not explicitly teach of the rods in Example 14 being stainless steel (claim 25), of the wires having a diameter ranging from approximately 100nm to 10 microns (claim 25) or of the metal oxide being neodymium chromium oxide as in claims 25 and 33.
As to the rods being stainless steel (claim 25):
Roumi recognized that the rods could be any number of suitable materials including metal and steel (para. [0037]) to provide sufficient structural integrity to the electrode array (same paragraph).  The selection of metal, including stainless steel as the rod material would have been reasonably apparent and appreciated by one of ordinary skill in the art based on the teachings of Roumi to provide sufficient structural integrity to the array.  Furthermore, the selection of metals such as stainless steel would have also provided an electrical pathway from the cathode as needed.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the SOFC of Roumi by selecting the rods therein to be a metal such as stainless steel as recognized by Roumi since it would have provided a metal rod array having good structural integrity and electron conductivity.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
As to the wire diameter being approximately 100 nm to 10 microns (claim 25):
While Roumi teaches of a larger solid oxide fuel cell design in Example 13, the total disclosure of Roumi teaches of electrode designs having a variety of dimensions including rod dimensions ranging from 2nm to 20m and 2nm to 20cm  (paras. [0011]-[0012]).  Roumi further teaches that the diameter of the rods are not limited to any size or shape in the same paragraphs. Smaller scale solid oxide fuel cell designs have been known in the art wherein the dimensions of the electrodes are reduced to nanowire dimensions (see machine translation of KR ‘815).  As the invention of Roumi teaches of suitable rod dimensions including nanowire dimensions and further teaches that the invention therein is suitable for SOFC systems and since nanowire dimensions SOFC designs were conventionally known in the art at the time the claimed invention was made as shown by KR ‘815, the change in scale and dimension of the wire would have been readily within the skill of the ordinary worker in the art so as to have provided smaller SOFC designs having the same inventive configuration as taught by Roumi.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ nanometer sized rod diameters for the current collecting wires of Roumi to be significantly lower in the context of SOFC designs as taught by KR ‘815 as such advances in reduced size and dimension of fuel cell components have been made since the invention of Roumi and reducing the dimensions of the current collecting wire to be significantly thinner would have reduced the size of the fuel cell module.  The design would have further provided for a small scale solid oxide fuel cell having faster electrochemical reaction, higher reaction rate and efficiency on a small scale design. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
As to the metal oxide being neodymium chromium oxide (claim 25 and 28).
	Shintani is directed to rare-earth element-containing composite oxides for fuel cell electrodes (para. [0001] wherein the composite oxides therein can be various materials including neodymium chromium oxides (page 2 of the machine translation).

    PNG
    media_image1.png
    265
    599
    media_image1.png
    Greyscale

See Example 3 of Shintani:

    PNG
    media_image2.png
    67
    611
    media_image2.png
    Greyscale

Shintani taught that selection of such materials were recognized in the fuel cell art as suitable electrode materials having uniform composition therein and therefore better performance.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the metal oxide materials of Roumi to be a neodymium chromium oxide material such as that taught by Shintani since it would have provided a suitable and effective electrode material having uniform composition and better performance.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of references (Roumi in view of Yoo and Shintani) does not teach of the invention of claim 25.
Notably, Applicant’s argues that Roumi does not disclose nanowires each having a thickness ranging from 100nm to 10microns, this argument is not persuasive.
Note that the term nanowires or nano-wires are held to be wires defined by the claimed diameter which can range from 100nm to 10microns.
As to the wire diameter being approximately 100 nm to 10 microns (claim 25):
While Roumi teaches of a larger solid oxide fuel cell design in Example 13, the total disclosure of Roumi teaches of electrode designs having a variety of dimensions including rod dimensions ranging from 2nm to 20m and 2nm to 20cm  (paras. [0011]-[0012]).  Roumi further teaches that the diameter of the rods are not limited to any size or shape in the same paragraphs. 
Smaller scale solid oxide fuel cell designs have been known in the art wherein the dimensions of the electrodes are reduced to nanowire dimensions (see machine translation of KR ‘815).  As the invention of Roumi teaches of suitable rod dimensions including nanowire dimensions and further teaches that the invention therein is suitable for SOFC systems and since nanowire dimensions SOFC designs were conventionally known in the art at the time the claimed invention was made as shown by KR ‘815, the change in scale and dimension of the wire would have been readily within the skill of the ordinary worker in the art so as to have provided smaller SOFC designs having the same inventive configuration as taught by Roumi and KR ‘315.
KR ‘315 further teaches that the design therein wherein the electrode employ an array of nanoscale wires provided for faster electrochemical reaction, higher reaction rate and efficiency on a small scale design.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ nanometer sized rod diameters for the current collecting wires of Roumi to be significantly lower in the context of SOFC designs as taught by KR ‘815 as such advances in reduced size and dimension of fuel cell components have been made since the invention of Roumi and reducing the dimensions of the current collecting wire to be significantly thinner would have reduced the size of the fuel cell module.  The design would have further provided for a small scale solid oxide fuel cell having faster electrochemical reaction, higher reaction rate and efficiency on a small scale design.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	Applicant further appears to only argue Roumi alone and does not address the combination of Roumi in view of KR ‘315 (Yoo) above.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Even further, the claims recite a broad and approximate range (100nm to 10microns, approximately).  The disclosure recites this range but provides no evidence of unexpected results or criticality corresponding to the claimed range.  In the absence of unexpected results or unexpected criticality to the thickness of the wires, there is no evidence of patentability to the thickness.
	Again, Roumi teaches of a vast array of designs and applications for the rods/wires therein and does teach that the invention of Roumi includes nanosize and micron thicknesses.  KR’ 315 (Yoo) is further provided to show that smaller scale solid oxide fuel cell designs have been known in the art wherein the dimensions of the electrodes are reduced to nanowire dimensions (see machine translation of KR ‘815).  As the invention of Roumi teaches of suitable rod dimensions including nanowire dimensions and further teaches that the invention therein is suitable for SOFC systems and since nanowire dimensions SOFC designs were conventionally known in the art at the time the claimed invention was made as shown by KR ‘815, the change in scale and dimension of the wire would have been readily within the skill of the ordinary worker in the art so as to have provided smaller SOFC designs having the same inventive configuration as taught by Roumi.
	The modification of Roumi to have smaller thicknesses in the order of nanowire dimensions as taught by KR ‘315 would have been readily within the skill of the ordinary worker in the art for smaller scale fuel cell applications.  Therefore, Applicant’s argument is not persuasive and the rejection stands.
	Applicant further argues that while Shintani teaches of NdCrOx as a material for fuel cell electrodes, it does not teach or suggest such as a coating on nanowires formed on stainless steel.
	Roumi teaches of a variety of metal oxides, including LaMnOx (discussed above).
	Again, this argument itself is a piecemeal analysis of the teachings of Shintani as the deficiencies alleged by Applicant are addressed in the combination of Roumi and KR ‘315 (Yoo).  Shintani is provided to show that other metal oxide catalytic materials were known in the fuel cell art to provide sufficient catalytic electrode activity to the fuel cell.  
	According to Shintani:
	The present invention relates to a method for producing a rare earth element-containing composite oxide suitable as a raw material for a catalyst, a superconducting material, and a fuel cell electrode. (Prior Technique) Conventionally, as a method for producing a rare earth element-containing composite oxide suitable as a raw material for a catalyst, a superconducting material, and a fuel cell electrode, a rare earth oxide, a transition metal oxide, and / or a carbonate are specified.  This rare earth element may be partially replaced with an alkaline earth metal such as Mg, Ca, Sr, etc., and the degree of substitution varies depending on the properties of the composite oxide and the application, but is generally between O to 50 atomic% atoms. It is preferably O to 20 atomic%. To exemplify the composite oxide that is a product composed of each of the above metals, LaMnOs and NdCrO3 (para. [0001]).
Thus the substitution of the metal oxide materials of Roumi (LaMnOs) in view of KR ‘315 with other conventional metal oxide catalytic materials (including NdCrOx of Shintani) would have been well within the skill of the ordinary worker in the art as a suitable electrode catalytic material in a fuel cell electrode.  Shintani further teaches a genus of suitable composite oxides including LaMnOs and NdCrO3, thus providing a motivation to suitable equivalence for these materials in fuel cell electrodes.  There is a reasonable expectation of success that replacing the catalyst electrode metal oxide materials of Roumi (LaMnOs) with other conventional catalytic materials, including NdCrOx of Shintani (Shintani teaching of a nominal genus of metal oxides including LaMnOs and NdCrOx), would have resulted in the fabrication of a functional electrode having requisite catalytic activity therein from any of the metal oxides or Roumi and Shintani.
	Shintani taught that selection of such materials were recognized in the fuel cell art as suitable electrode materials having uniform composition therein and therefore better performance. Again, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the metal oxide materials of Roumi to be a neodymium chromium oxide material such as that taught by Shintani since it would have provided a suitable and effective electrode material having uniform composition and better performance.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
	Applicant’s argument to Shintani is not persuasive, therefore the rejection stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725